IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45341

STATE OF IDAHO,                                   )   2018 Unpublished Opinion No. 447
                                                  )
       Plaintiff-Respondent,                      )   Filed: May 14, 2018
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
WYATT JAMES TUTTLE,                               )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Wyatt James Tuttle pled guilty to lewd conduct with a minor under sixteen, Idaho Code
§ 18-1508. In exchange for his guilty plea, additional charges were dismissed. The district court
imposed a unified sentence of twenty years, with a minimum period of confinement of five
years, and retained jurisdiction. After Tuttle completed his rider, the district court relinquished
jurisdiction, sua sponte reducing the determinate term to three years. Tuttle appeals, claiming
that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Tuttle has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2